DETAILED ACTION
	This is the first office action on the merits for 16/336,484, filed 3/26/2019, which is a national stage entry of PCT/EP2017/074424, filed 9/26/2017, which claims priority to DE10 2016 118 177.3, filed 9/26/2016.
	Claims 1-29 are pending in the application. Claims 1 and 5-19 are considered herein.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, even though they are not currently applied in a rejection.
Okada, et al., U.S. Patent Application Publication 2015/0372248 A1
	Young, U.S. Patent Application Publication 2014/0102507 A1
	Fyson, U.S. Patent Application Publication 2014/0230885 A1
	Day, et al., U.S. Patent Application Publication 2010/0319751 A1

Election/Restrictions
Claims 2-4 and 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2022.
The traversal is on the ground(s) that only the invention of Group I comprises the technical feature of “an organic optoelectronic device connected to a bypass diode, wherein the organic optoelectronic device comprises an organic optoelectronic stacked layer system arranged between the bottom and top contact.” This is not found persuasive, because this feature is included in Claims 2, 3, and 20.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 5-19 are objected to because of the following informalities: Claims 5-19 begin with the word “Claims,” and it is the Examiner’s position that they should begin with “Claim.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the integrated bypass diode without contacts” in lines 10-11. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “an integrated bypass diode without contacts.” This limitation is further indefinite, because it is unclear how the bypass diode can be “without contacts,” even though it is electrically connected to the solar cells in the module.
Claim 1 recites “the bypass diode” in line 13. This limitation is indefinite, because it is unclear to which of the “at least one integrated bypass diode” (lines 3-4) is referred to by “the bypass diode” in line 13.
Claim 1 recites “the integrated bypass diode without contacts is arranged in such a way such that it has the same reverse direction between the bottom contact and the top contact as strips of the optoelectronic cells the bypass diode is integrated in such a way by structuring, alongside the strips of the optoelectronic cells on the substrate” in lines 10-16. This limitation is indefinite, because it is unclear what structure is required by this limitation.
 Claims 5-19 are rejected, because of their dependence on Claim 1.
Claim 5 recites “the electrode” in line 12. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “an electrode” in Claims 1 or 5.
Claim 5 recites “the bottom contact” (line 2) and “the top contact” (line 2). There is insufficient antecedent basis for this limitation in the claim, because Claim 1 recites “at least one bottom contact” (line 2) and “at least one top contact” (line 3). Therefore, it is unclear to which of the “at least one bottom contact” and the “at least one top contact” “the bottom contact” and “the top contact” of Claim 5 refers.
Claim 6 recites “the bottom contact” (line 2) and “the top contact” (line 3). There is insufficient antecedent basis for this limitation in the claim, because Claim 1 recites “at least one bottom contact” (line 2) and “at least one top contact” (line 3). Therefore, it is unclear to which of the “at least one bottom contact” and the “at least one top contact” “the bottom contact” and “the top contact” of Claim 6 refers.
Claim 7 recites “the cathode” in line 2. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “a cathode” in Claims 1 or 7.
Claim 7 is further indefinite, because it is unclear whether the device of Claim 7 refers to the device before or after the inclusion of the intermediate layer/pretreatment.
Claim 8 recites “the inorganic or hole-conducting layer of the integrated bypass diode comprises at least one of…” There is insufficient antecedent basis for this limitation in the claims, because there is no prior recitation of “an inorganic or hole-conducting layer of the integrated bypass diode” in Claims 1 or 8. 
This limitation is further indefinite, because Claim 1 recites “at least one integrated bypass diode.” Therefore, it is unclear to which of the “at least one integrated bypass diode” is referred to in Claim 8.
Claim 9 recites “the bypass diode” in line 2. There is insufficient antecedent basis for this limitation in the claims, because Claim 1 recites “at least one integrated bypass diode.” Therefore, it is unclear to which of the “at least one integrated bypass diode” is referred to in Claim 9.
Claim 9 recites “preferably compounds…” in line 9. This limitation is indefinite, because it is unclear whether the “preferable” compounds are required components of Claim 9.
Claim 10 recites “the bypass diode” in line 2. There is insufficient antecedent basis for this limitation in the claims, because Claim 1 recites “at least one integrated bypass diode.” Therefore, it is unclear to which of the “at least one integrated bypass diode” is referred to in Claim 10.
Claim 11 recites “the bottom contact” (line 2) and “the top contact” (line 3). There is insufficient antecedent basis for this limitation in the claim, because Claim 1 recites “at least one bottom contact” (line 2) and “at least one top contact” (line 3). Therefore, it is unclear to which of the “at least one bottom contact” and the “at least one top contact” “the bottom contact” and “the top contact” of Claim 11 refers.
Claim 11 is further indefinite, because there is insufficient antecedent basis for “the bottom contact of the optoelectronic cells and of the integrated bypass diode.” There is no prior recitation of “a bottom contact of the optoelectronic cells and of the integrated bypass diode.”  
Claim 12 recites “the bypass diode” in line 2. This limitation is indefinite, because it is unclear to which of the “at least one integrated bypass diode” (Claim 1) is referred to by “the bypass diode” in Claim 12.
Claim 12 is further indefinite, because the structures required by “on the part of the anode” and “on the part of the cathode” are indefinite. It is unclear whether these limitations refer to a specific structure of the cathode/anode of the bypass diode.
Claim 15 recites “additional structurings for reducing the series resistance are inserted.” This limitation is indefinite, because it is unclear what structure is required by this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-6, 8-11, 13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steim, et al. (Solar Energy Materials and Solar Cells, 2009, vol. 93, pages 1963-1967), as evidenced by Hoth, et al. (Advanced Materials, 2007, vol. 19, pages 3973-3978).
In reference to Claim 1, Steim teaches an organic component for converting light into electrical energy (Fig. 1, “Experimental” section, column 2, page 1964).
The component of Steim comprises at least one module (Fig. 1).
The component of Steim comprises at least one bottom contact in proximity to a substrate, indicated in the inset below.
The component of Steim comprises at least one top contact, indicated in the inset below.

    PNG
    media_image1.png
    378
    574
    media_image1.png
    Greyscale

Fig. 1 of Steim teaches that each module comprises at least two organic optoelectronic cells.
The “Experimental” section of Steim teaches that the module of Steim comprises and at least one integrated bypass diode (“Experimental” section, column 2, page 1964).
Steim teaches that the solar cells of his invention are made by the method of Hoth.
Hoth teaches that the optoelectronic cells of his invention comprise an organic optoelectronic stacked layer system (i.e. an optoelectronic stacked layer system comprising an organic layer)  arranged between the bottom contact and the top contact (Fig. 1c).
Fig. 1 of Steim teaches that the optoelectronic cells are connected in series. 

This disclosure teaches that the integrated bypass diode is arranged with the optoelectronic cells on a substrate such that each bypass diode is interconnected in parallel with exactly one optoelectronic cell.
Because Steim teaches that the bypass diodes are connected in anti-parallel configuration, this disclosure teaches that “the integrated bypass diode without contacts is arranged in such a way such that it has the same reverse direction between the bottom contact and the top contact as strips of the optoelectronic cells.”
 Because Steim teaches that the bypass diodes are connected in anti-parallel configuration, this disclosure teaches that “the bypass diode is integrated in such a way by structuring, alongside the strips of the optoelectronic cells on the substrate.”	Because Steim teaches that the bypass diodes are connected in anti-parallel configuration and that the cells are connected in series, this disclosure teaches that the structure meets the limitations that the module is “characterized in that the bottom contact of a strip of the optoelectronic cells is electronically connected to the top contact of an assigned bypass diode and the bottom contact of the assigned bypass diode is electronically connected to the bottom contact of an adjacent strip of optoelectronic cells.”
	In reference to Claim 5, Steim teaches that the bottom contact forms a cathode (ITO/PEDOT) and the top contact forms an anode (CaAg) (Hoth, Fig. 1).
	The instant specification recognizes that Ag:Ca is metal with a thermal work function of less than 4.5 eV (paragraph [0078]).
Therefore, Steim teaches that the top contact/anode comprises a metal having a thermal work function of less than 4.5 eV,
Steim further teaches that the organic bypass diodes of his invention are processed in the same manner as the organic photovoltaic cells (“Experimental” section, column 2, page 1964).	Evidentiary reference Hoth teaches that the organic photovoltaic cells of his invention comprise 
Paragraph [0079] of the instant specification recognizes PEDOT:PSS as a highly-doped organic p-type conductor.
Therefore, Steim teaches that the integrated bypass diode comprises a layer comprising a highly doped organic p-type conductor (i.e. PEDOT:PSS).
	In reference to Claim 6, Steim teaches that the bottom contact forms a cathode (ITO/PEDOT) and the top contact forms an anode (CaAg) (Hoth, Fig. 1).
	Therefore, Steim teaches that the top contact comprises a metal.
Steim further teaches that the organic bypass diodes of his invention are processed in the same manner as the organic photovoltaic cells (“Experimental” section, column 2, page 1964).
Evidentiary reference Hoth teaches that the organic photovoltaic cells of his invention comprise PEDOT:PSS (Hoth, Fig. 1c, “Experimental” section, column 1, page 3978). Therefore, the organic bypass diodes of Steim comprise an organic layer (PEDOT:PSS) applied on (i.e. disposed on) the bottom contact (i.e. a bottom contact of the device).
	In reference to Claim 8, Steim teaches that the organic bypass diodes of his invention are processed in the same manner as the organic photovoltaic cells (“Experimental” section, column 2, page 1964). 	Evidentiary reference Hoth teaches that the organic photovoltaic cells of his invention comprise PEDOT:PSS (Hoth, Fig. 1c, “Experimental” section, column 1, page 3978). Therefore, the organic bypass diodes of Steim comprise PEDOT:PSS.
	This disclosure teaches the limitations of Claim 8, wherein the organic hole-conducting layer of the integrated bypass diode comprises a polymeric hole-conducting substance.
Paragraph [0079] of the instant specification recognizes PEDOT:PSS as a highly-doped organic p-type conductor.
Therefore, Steim teaches that the integrated bypass diode comprises a layer comprising a highly doped organic p-type conductor (i.e. PEDOT:PSS).
In reference to Claim 9, Steim teaches that the organic bypass diodes of his invention are processed in the same manner as the organic photovoltaic cells (“Experimental” section, column 2, page 1964). 	Evidentiary reference Hoth teaches that the organic photovoltaic cells of his invention comprise an inorganic electron-conducting layer, corresponding to any of the CaAg layer or the ITO layer (Hoth, Fig. 1c, “Experimental” section, column 1, page 3978). Therefore, the organic bypass diodes of Steim comprise an inorganic electron-conducting layer.
	This disclosure teaches the limitations of Claim 9, wherein the bypass diode contains an inorganic electron-conducting layer (i.e. CaAg or ITO).
	In reference to Claim 10, Steim teaches that the organic bypass diodes of his invention are processed in the same manner as the organic photovoltaic cells (“Experimental” section, column 2, page 1964). 	Evidentiary reference Hoth teaches that the organic photovoltaic cells of his invention comprise a layer comprising a bulk heterojunction of p-type (i.e. hole-conducting) and n-type (i.e. electron-conducting) materials, corresponding to the P3HT:PCBM blend (Hoth, Fig. 1c, “Experimental” section, column 1, page 3978). Therefore, the organic bypass diodes of Steim comprise a bulk heterojunction of p-type (i.e. hole-conducting) and n-type (i.e. electron-conducting) materials, corresponding to the P3HT:PCBM blend.
	This disclosure teaches the limitations of Claim 10, wherein the bypass diode contains an organic, bipolar conductive layer comprising a mixture of an electron-conducting and a hole-conducting material.
In reference to Claim 11, Steim further teaches that the organic bypass diodes of his invention are processed in the same manner as the organic photovoltaic cells (“Experimental” section, column 2, page 1964).
Evidentiary reference Hoth teaches that the bottom contact forms a cathode (ITO/PEDOT) and the top contact forms an anode (CaAg) (Hoth, Fig. 1).
Therefore, Steim teaches that the “bottom contact of the optoelectronic cells and of the integrated bypass diode forms a cathode and the top contact forms an anode.”
either a conductive oxide or a metal having a low thermal work function of less than approximately 4.5 eV.
	Evidentiary reference Hoth teaches that the organic photovoltaic cells of his invention comprise a layer comprising a bulk heterojunction of p-type (i.e. hole-conducting) and n-type (i.e. electron-conducting) materials, corresponding to the P3HT:PCBM blend (Hoth, Fig. 1c, “Experimental” section, column 1, page 3978). Therefore, the organic bypass diodes of Steim comprise a bulk heterojunction of p-type (i.e. hole-conducting) and n-type (i.e. electron-conducting) materials, corresponding to the P3HT:PCBM blend.
	This disclosure teaches the limitations of Claim 11, wherein the bypass diode comprises a mixed layer of an electron-conducting and a hole conducting substance. 
In reference to Claim 13, Steim further teaches that the organic bypass diodes of his invention are processed in the same manner as the organic photovoltaic cells (“Experimental” section, column 2, page 1964).	This disclosure teaches the limitations of Claim 13, wherein the optoelectronic cells and the bypass diodes comprise the same stack of semiconductor materials. 
In reference to Claim 15, Claim 1 only requires a single bypass diode.
Because Steim teaches that each cell of his invention comprises a bypass diode (“Experimental” section, column 2, page 1964), one of these “additional” bypass diodes can be interpreted as the “additional structurings for reducing the series resistance” of Claim 15, because these bypass diodes reduce the series resistance, in the case where a cell is shaded. 
In reference to Claim 16, Steim further teaches that the organic bypass diodes of his invention are processed in the same manner as the organic photovoltaic cells (“Experimental” section, column 2, page 1964).	Steim teaches that the solar cells of his invention are made by the method of Hoth.

Paragraph [0079] of the instant specification recognizes PEDOT:PSS as a highly-doped organic p-type conductor (i.e. a hole conductor).
Therefore, Steim teaches the limitations of Claim 16, wherein the integrated bypass diode comprises a hole-conducting material (i.e. PEDOT:PSS).
In reference to Claim 17, Steim teaches that the strips of the optoelectronic cells are solar cells.
	In reference to Claim 18, because Steim teaches that each solar cell is connected to a bypass diode (“Experimental” section, column 2, page 1964), this disclosure teaches that the bypass diodes are in the form of discrete shapes.

Claims 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steim, et al. (Solar Energy Materials and Solar Cells, 2009, vol. 93, pages 1963-1967), as evidenced by Hoth, et al. (Advanced Materials, 2007, vol. 19, pages 3973-3978), and further as evidenced by Hummelen, et al. (U.S. Patent Application Publication 2011/0089380 A1).
In reference to Claim 7, Steim teaches that the cathode structure of his invention comprises ITO/PEDOT:PSS (Hoth, Fig. 1c, “Experimental” section, column 1, page 3978).
Evidentiary reference Hummelen teaches that the work function of PEDOT:PSS is 5.2 eV (paragraph [0299]).
Therefore, Steim teaches the limitations of Claim 7, wherein the thermal work function of the cathode is increased by an intermediate layer comprising PEDOT:PSS to a value greater than 4.5 eV (i.e. 5.2 eV).
In reference to Claim 12, Steim further teaches that the organic bypass diodes of his invention are processed in the same manner as the organic photovoltaic cells (“Experimental” section, column 2, page 1964).
Hoth teaches that the cathode structure of his invention comprises ITO/PEDOT:PSS (Hoth, Fig. 1c, “Experimental” section, column 1, page 3978).
Therefore, Steim teaches that the cathode of his invention comprises PEDOT:PSS.

Therefore, the layer stack, in the region of the bypass diode, additionally comprises a doped layer, PEDOT:PSS, having a high thermal work function, of greater than approximately 4.8 eV. 
Because the PEDOT:PSS layer is part of the layer stack of the bypass diodes, this layer is “on” (i.e. structurally connected to) the anode. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Steim, et al. (Solar Energy Materials and Solar Cells, 2009, vol. 93, pages 1963-1967), as evidenced by Hoth, et al. (Advanced Materials, 2007, vol. 19, pages 3973-3978), as applied to Claim 1, and further in view of Niggemann, et al. (Thin Solid Films, 2008, vol. 516, pages 7181-7187). 
In reference to Claim 14, Steim/Hoth does not teach that the module of his invention is made using a process in which “the photovoltaic effect of the layer stack in the region of the bypass diode is reduced by means of pulsed lasers; or by means of bombardment with charged particles.”
To solve the same problem of providing a module with an ITO/PEDOT:PSS/P3HT:PCBM/metal electrode structure, as in Steim, Niggemann teaches a method in which the ITO bottom electrode is scribed with a laser (“Experimental” section, column 2, page 7183)/
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured the ITO in Steim/Hoth by laser scribing, based on the teachings of Niggemann that this is a suitably method for patterning ITO in a P3HT/PCBM solar module.
Structuring the ITO in Steim/Hoth by laser scribing, based on the teachings of Niggemann, teaches the limitations of Claim 14, wherein the photovoltaic effect of the layer stack in the region of the bypass diode is reduced by pulsed lasers.
Claim 14 is considered product-by-process claim 14.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Steim, et al. (Solar Energy Materials and Solar Cells, 2009, vol. 93, pages 1963-1967), as evidenced by Hoth, et al. (Advanced Materials, 2007, vol. 19, pages 3973-3978), as applied to Claim 1, and further in view of Lanuti, et al. (U.S. Patent Application Publication 2014/0007923 A1). 
In reference to Claim 19, Steim is silent regarding the area proportion of the bypass diodes in the module.
Therefore, Steim does not teach the limitations of Claim 19. 
To solve the same problem of providing photovoltaic devices with integrated bypass diodes, Lanuti teaches that the area of the module occupied by bypass diodes should be minimized (paragraph [0180]). This would increase the amount of the module available for photovoltaic modules, and increase the potential for electrical output from the module. 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the area of the module of Steim occupied by bypass diodes is minimized, to increase the amount of the module available for photovoltaic modules, to increase the potential for electrical output from the module. 
It is the Examiner’s position that minimizing the amount of the module occupied by the bypass diodes would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at a structure in which “the sum of the areas of all arranged bypass diodes of a module is less than 20% of the area of the module,” without undue experimentation.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721